Title: From James Madison to John George Jackson, 20 November 1807
From: Madison, James
To: Jackson, John George



My dear Sir
Washington Novr. 20.

The mail of last evening brought your letter of  which was due the preceeding one.  I have but a comment to add to the enclosed, that I have just recd. a letter from Monroe of Sepr. 16.  He had delivered a note to Canning on the 7th. in pursuance of the dispatches by the Revenge; but had recd. no answer.  He seemed to think the moment favorable for a proper result, but could not speak with any confidence.  The delay was not favorable and the moment was succeeded by the success at Copenhagen.  On the whole we are left pretty much to the reports with which late arrivals have filled the Newspapers, and which we have no sufficient manner of appreciating.  Best regards to Mrs. J.  Yrs. Truly & affecy

James Madison

